[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM re SUFFICIENCY OF ADMISSION
The defendant has filed a motion to determine the sufficiency of plaintiff's answers to one of defendant's requests to admit. The defendant requested the plaintiff to admit that April Vale was a settled or released person. The plaintiff responded that it had no knowledge of a settlement, and that it only knew about April Vale through defense counsel. This is insufficient; plaintiff knows whether he has settled or released April Vale. If he has never heard of her or spoken to her, then plaintiff can simply deny she is a settled or released person. At any rate, plaintiff knows whether or not he settled or released April Vale, and his answer is insufficient.
KULAWIZ, J.